 

Case 5:21-cr-O0008-EKD-JCH Document5 Filed 06/09/21 Pagelof2 Pageid#: 10

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
' HARRISONBURG DIVISION
UNITED STATES OF AMERICA

v. ; Case No. 5:2 | -er -O€8

KENNETH JAMES HUGHES, JR. : Violations: 21 U.S.C. § 841

INDICTMENT
COUNT ONE
The Grand Jury charges that:
1, On or about October 22, 2020, in the Western District of Virginia and elsewhere,
KENNETH JAMES HUGHES, JR., knowingly and intentionally distributed fentanyl, a Schedule
II controlled substance, the use of which resulted in serious bodily injury and death to Z.S.

2. All in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(C).
COUNT TWO
The Grand Jury charges that: |
1, On or about November 23, 2020, in the Western District of Virginia and

elsewhere, KENNETH JAMES HUGHES, JR., knowingly and intentionally distributed fentanyl,
a Schedule II controlled substance.
2. All in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(C).

Page 1 of 2
USAO# 2021 R00224
Case 5:21-cr-O0008-EKD-JCH Document5 Filed 06/09/21 Page 2of2 Pageid#: 11

COUNT THREE

The Grand Jury charges that:

1. On or about December 2, 2020, in the Western District of Virginia and elsewhere,
KENNETH JAMES HUGHES, JR., knowingly and intentionally distributed fentanyl, a Schedule
II controlled substance.

2. All in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(C).

A TRUE BILL, this day of June, 2021.

_/sIFOREPERSON _
Grand Jury Foreperson

Dawsat P Boden

‘Daniel P. Bubar
Acting United States Attorney

by] WME

Page 2 of 2
USAO# 2021R00224
